Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on December 15, 2021 (hereinafter “Am.”) has been entered.
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma (US 20050081521) in view of Lavezzi (WO 2016030789 A1 cited by Chinese and German Patent Offices as seen in Global Dossier).
	Claim 1
	Okuma teaches a hydraulic device for a human powered vehicle, the hydraulic device
comprising:
	a piston (103 in FIG. 8, ¶¶ 5-7);
	a base member (100 in FIG. 8) made of a first non-metallic material (resin, id. ¶ 5); and
	a hydraulic cylinder (102 in FIG. 8) provided to the base member (100) and defining a cylinder bore (see Appendix hereinafter “Ap.”), the hydraulic cylinder (102) including a main portion (at 103 in FIG. 8, see Ap.) in which the piston (103)  is movably arranged, the main portion (Ap.) being made of a second material;
at least one (100) of the base member (100) and the hydraulic cylinder (102) including an annular groove (at 104 in FIG. 8) that communicates with the cylinder bore (Ap.); and

a second seal member (105, FIG. 8, ¶ 5) attached to the piston (103) and in slidable contact with the hydraulic cylinder (102). 
Okuma teaches the invention substantially as claimed except the main portion being made of a second non-metallic material that is different from the first non-metallic material.
Lavezzi teaches the main portion (10) being made of a second non-metallic material that is different from the first non-metallic material of the base member (2) in order to, inter alia, ensure accuracy, dimensional stability, resistance to shock, and/or aesthetic purposes (id. ¶¶ 36-37).
It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the effective filing date of the application to select Okuma’s second material to be non-metallic material such that the second non-metallic material is different from Okuma’s first non-metallic material because it would ensure, inter alia, accuracy, dimensional stability, resistance to shock, and/or aesthetic purposes as taught or suggested by Lavezzi.  
On the one hand, the selection of Okuma’s second material to be non-metallic material such that the second non-metallic material is different from Okuma’s first non-metallic material would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  On the other hand, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); MPEP § 2144.07; and Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09.  
	Claim 17
Okuma teaches the hydraulic cylinder (102) including an inner peripheral surface defining the cylinder bore (Ap.), and the hydraulic cylinder (102) including the annular groove (at 105 in FIG. 8) that is provided on the inner peripheral surface.  Note that Okuma’s annular groove is similar to Applicant’s annular groove G shown in Applicant’s embodiment of FIG. 7 and described in Applicant’s Spec. ¶ 55.  See Toro Co. v. White Consolidated Industries Inc., supra
	Claim 18
	Okuma’s base member (100) including the annular groove (at 104 in FIG. 8) that is provided between the base member (100) and the hydraulic cylinder (102).
Indication of Allowable Subject Matter
Claims 2-8, 11-15 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 9-10 are allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Hidaka et al. (US 20210339819) teaches the first and second seals (84, FIG. 3) and first and second materials (id. claims 5-8); and
b.	Nakamura et al. (JP 57-4447) teaches a seal 11, 12 attached to a piston 7 and in slidable contact with the hydraulic cylinder 1.	
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
35 USC 102 & 103
Applicant’s arguments (Am. pp. 7-10) with respect to claims 1, 7-11 and 21 under 35 USC 102(a)(1) as being anticipated by Lavezzi, claims 2-4 and 12-15 under 35 USC 103 as being unpatentable over Lavezzi, etc. have been fully considered and are persuasive.  These rejections have been withdrawn.  However, the rejections of claims 1 and 17-18 as being unpatentable over Okuma in view of Lavezzi are respectfully maintained for the reasons, inter alia, set forth below.
At the outset, Applicant contended (Am. p. 11):
However, Okuma also fails to disclose the recited second seal member of Applicant’s independent claim 1. The seal member 105 of Okuma is alleged to correspond to the recited second seal member of Applicant’s independent claim 1. The seal member 105 is received by the guide sleeve 102 and the seal member 105 is in slidable contact with the piston 103. Thus, the second seal member 105 of Okuma is not in slidable contact with the guide sleeve 102, as recited in Applicant’s independent claim 1. Additionally, the second seal member 105 is not attached to the piston 103, as recited in Applicant’s independent claim 1.  (Emphases added)

First, the Examiner respectfully submits that the term “slidable” indicates that the claimed second seal member may be but is not structurally required to be in sliding contact with the hydraulic cylinder.  See the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP 2173.05(b).  
Although the claims do not positively or structurally require the second seal member to be in sliding contact with the hydraulic cylinder, FIG. 8 of Okuma shows that the second seal member in slidable contact with an inner peripheral surface of the guide sleeve/hydraulic cylinder 102 as seen in the Ap. due to the sliding motion of the piston 103.  The sliding contact of Okura’s second seal 105 is the same or similar to the sliding contact of Applicant’s second seal 37 with the inner peripheral surface 31A, 31B of the cylinder 31 shown in Applicant’s FIGS. 5-7 and described in Pub. No. US 20200039608 of this application at ¶ 88.  See, e.g., In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (similar structures are expected to behave similarly) and Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) both cited in MPEP 2131.01.  
Second, Applicant’s argument that the second seal member 105 is not attached to the piston 103 is likewise unsupported by substantial evidence.  In fact, under broadest reasonable interpretation rule during examination (MPEP 2111 et seq.), the plain meaning of the term “attach” is “to fasten, join, or connect something” as seen in Cambridge English Dictionary cited in Google Search attached.  In the instant case, FIG. 8 of Okuma shows that the second seal 105 is in direct contact with the piston 103.  Therefore, Okuma’s second seal 105 is movably/operatively connected or attached with the piston 103 as broadly claimed.  See the term “connected” in Innova/Pure Water Inc. v. Safari Water Filtration Systems, Inc., 72 USPQ2d 1001 (Fed. Cir. 2004) cited in MPEP 2173.05(g). 
	Third, Applicant reiterated the above arguments as follows (Am. p. 11, last para.): 
	Okuma discloses a second seal member 105 attached to the guide sleeve 102 (i.e., the hydraulic cylinder) and in slidable contact with the piston 103. As noted above, the second seal member 105 of Okuma is not attached to the piston 103 and in slidable contact with the hydraulic cylinder 102, as recited in Applicant’s independent claim 1. The second seal member 105 of Okuma ts attached to the guide sleeve 102 (not the piston 103 as recited in Applicant’s independent claim 1) and is in slidable contact with the piston 103 (not the guide sleeve 102 as recited in Applicant’s independent claim 1).

In re Self, 213 USPQ 1, 5 (CCPA 1982) cited in MPEP 2131.05.  As noted in MPEP 2111, during patent examination, claims are given their broadest reasonable interpretation consistent with the specification. It is proper to use the specification to interpret what the applicant meant by a word or phrase recited in the claim.  However, it is not proper to read limitations appearing in the specification into the claim when these limitations are not recited in the claim.  See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994); and Intervet America Inc. v. Kee-Vet Lab. Inc., 887 F.2d 1050, 1053, 12 USPQ2d 1474, 1476 (Fed. Cir. 1989).   
In the case at hand, Applicant’s claim 1 does not narrowly/specifically require the second seal member 38 being fixedly or rigidly attached to the piston.  Since Applicant’s claim 1 does not preclude the second seal being movably/operatively attached to the piston, a fortiori, Okuma’s second seal “reads on” the claimed second seal.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) ("[T]he name of the game is the claim.") cited in MPEP 2103.  Further, Okuma’s second seal 105 is in slidable contact with the hydraulic cylinder 102 in the same or similar manner of Applicant’s second seal 37 as explained above.   
Finally, Applicant asserted that Lavezzi fails to cure the above-noted deficiencies in Okuma (Am. pp. 12-13). 
However, contrary to Applicant’s subjective or narrow interpretation of the claim, Okuma does not lack the Applicant’s subjective noted deficiencies.  As set forth in the 35 USC 103 rejection above, the combination of Okuma and Lavezzi teaches all of the limitations recited in claim 1.  Thus, the rejection of claim 1 under 35 USC 103 as being unpatentable over Okuma and Lavezzi is respectfully maintained pursuant to In re Roda cited by Applicant (Am. p. 12).

Conclusion
In view of the foregoing, the Examiner respectfully submits that Applicant’s assertion that
the pending claims are in condition for allowance (Am. p. 13) is unsupported by substantial evidence.
Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy
as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656